                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

OTIS G. CARR,                             )
a/k/a Anthony George Brown,               )
Anthony Powell, and Chris Carr            )
                                          )
       Movant,                            )
                                          )
vs.                                       )   CRIMINAL NO. 07-00334-CG-N
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
       Respondent.                        )

                                   JUDGMENT

      In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that the motion for a writ of error coram nobis

under 28 U.S.C. § 1651(a) (Doc. 54) is DENIED. Further, the Court certifies that

any appeal by Carr of this denial would be without merit and therefore not taken in

good faith. Thus, he is not entitled proceed in forma pauperis on any appeal of this

decision. and that a certificate of appealability is DENIED.

      DONE and ORDERED this the 12th day of April, 2019.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
